Citation Nr: 0946755	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left lower extremity.  

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to 
September 1977 and from October 1982 to February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.

The Veteran testified at a Board hearing at the RO before the 
undersigned Acting Veterans Law Judge in September 2009.  

The issues on appeal were originally characterized as new and 
material evidence issues because the claims were previously 
denied in November 1985 and September 2002.  The claims were 
originally denied in the November 1985 rating decision 
because the RO found that there was no evidence of 
aggravation of the Veteran's pre-existing gunshot wound 
during his second period of military service; however, the 
decision reflects that the RO was unable to obtain copies of 
the Veteran's service treatment records for this period of 
service and that these records were associated with the 
claims file in December 2005.

Applicable regulations provide that, at any time after VA 
issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  38 
C.F.R. § 3.156(c)(1) (2009).  As such, new and material 
evidence is not needed to reopen a previously denied claim 
when relevant service treatment records are received after a 
prior final denial.  Rather, the claim is simply reviewed on 
a de novo basis.  Therefore, the Board has recharacterized 
the issues on appeal as entitlement to service connection for 
gunshot wound residuals of the right and left lower 
extremities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At his September 2009 Board hearing, the Veteran testified 
that he had previously applied for Social Security 
Administration (SSA) disability benefits.  The SSA file has 
not been associated with the veteran's claims file.  VA has a 
duty to obtain SSA records when they may be relevant.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the AMC/RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the complete medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009). 
Although the Veteran's July 1982 enlistment examination 
report indicates that he reported a history of a gunshot 
wound to the lower extremities, the report reflects that the 
Veteran's lower extremities were found normal by medical 
personnel.  Because no disability of the lower extremities 
was clinically noted on the Veteran's entrance examination, 
the presumption of soundness attaches.  To overcome this 
presumption, VA must find clear and unmistakable evidence 
that both a disability of the lower extremities due to 
gunshot wounds existed prior to entry into service and that 
such disability was not aggravated during service.  If either 
of these findings is not made, then the presumption of 
soundness stands and the Veteran is considered to have 
incurred the disability from gunshot wounds during his second 
period of active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions were 
based.  The non-existence or unavailability of 
such records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  Schedule the veteran for an examination by 
a physician.  The following considerations will 
govern the examination:

A) The claims folder and a copy of this 
remand will be reviewed by the examiner.  
The examiner must acknowledge receipt and 
review of the claims folder and a copy of 
this remand.

B) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of record 
relied upon in reaching the conclusion.  

C) Specifically, the examiner should 
determine the following:

i) Is there clear and unmistakable 
evidence that: 1) the Veteran's 
disability from gunshot wounds pre-
existed his entry into active 
military service in 1982, and 2) 
that the Veteran's disability from 
gunshot wounds was NOT aggravated 
beyond its natural progression 
during active duty service?  The 
examiner must answer each question 
posed with a clear yes or no 
response and must provide a 
rationale for each response.

ii) If the answer to either of the 
above questions is negative, the 
examiner must determine if it is at 
least as likely as not (a degree of 
probability of 50 percent or 
higher) that the Veteran has any 
current disability of the left or 
right lower extremities that is 
etiologically related to the lower 
extremities symptomatology 
documented during the Veteran's 
second period of active duty 
service from October 1982 to 
February 1985, in particular the 
notations regarding residuals of a 
gunshot wound.  If any such 
relationship is found, the examiner 
must clearly identify the current 
disability.

3.  When the actions requested have been 
completed, the RO/AMC should undertake any 
other indicated development deemed appropriate 
under the law and then readjudicate the issues 
of entitlement to service connection for 
residuals of a gunshot wound to the right and 
left lower extremities. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


